 



Exhibit 10.4
FLUOR CORPORATION 2000 RESTRICTED STOCK PLAN
FOR NON-EMPLOYEE DIRECTORS
(as amended and restated on August 2, 2006)
ARTICLE I. DEFINITIONS
1.1. Definitions.
     As used herein, the following terms shall have the meanings hereinafter set
forth unless the context clearly indicates to the contrary:

  (a)   “Assumed Award” shall mean a restricted stock grant, restricted stock
unit or other equity-based arrangement that was granted by Old Fluor to one of
its non-employee directors for his or her service as such and which is assumed
by the Company in connection with the Distribution, as such award has been
adjusted or amended pursuant to the terms thereof.     (b)   “Award” shall mean
an award granted pursuant to the provisions of Article V or Article VI hereof.  
  (c)   “Awardee” shall mean an Eligible Director to whom an Award has been
granted hereunder.     (d)   “Board” shall mean the Board of Directors of the
Company.     (e)   “Change of Control” of the Company shall be deemed to have
occurred if (i) a third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires shares of the
Company having twenty-five percent or more of the total number of votes that may
be cast for the election of directors of the Company; or (ii) as the result of
any cash tender or exchange offer, merger or other business combination, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company before the Transaction shall cease to constitute a
majority of the Board of the Company or any successor to the Company.     (f)  
“Committee” shall mean the administrative body provided for in Section 4.1.    
(g)   “Company” shall mean Fluor Corporation and, with respect to periods of
time prior to the date of the Distribution, Old Fluor.     (h)   “Distribution”
shall have the meaning set forth in Section 2.2.     (i)   “Eligible Director”
shall mean a director of the Company who is not and never has been an employee
of the Company or any of its Subsidiaries.     (j)   “Fluor Stock Price” shall
mean, as of any date, the closing sale price for shares of Stock quoted for such
date on The New York Stock Exchange.     (k)   “Old Fluor” shall have the
meaning set forth in Section 2.2.

 



--------------------------------------------------------------------------------



 



  (l)   “Participant” shall mean any Eligible Director to whom an Award has been
made and any person (including any estate) to whom an Award has been assigned or
transferred pursuant to Section 5.3(b).     (m)   “Plan” shall mean the Fluor
Corporation 2000 Restricted Stock Plan for Non-Employee Directors, the current
terms of which are set forth herein.     (n)   “Plan Effective Date” shall mean
the date upon which the Plan becomes effective in accordance with the provisions
of Section 2.3.     (o)   “Restricted Stock Agreement” and “Restricted Unit
Agreement” shall mean the agreement between the Company and the Awardee with
respect to any Restricted Stock Award and Restricted Unit Award, respectively,
granted hereunder.     (p)   “Restricted Stock Award” shall mean Stock that is
awarded to an Eligible Director by the Committee pursuant to Article V hereof,
which is nontransferable except as set forth herein and subject to a substantial
risk of forfeiture until specific conditions are met.     (q)   “Restricted Unit
Award” shall mean amounts awarded pursuant to Article VI hereof.     (r)  
“Stock” shall mean the Common Stock of the Company or, in the event that the
outstanding shares of Stock are hereafter changed into or exchanged for shares
of a different stock or securities of the Company or its successor, such other
stock or securities.     (s)   “Subsidiary” shall mean any corporation, the
majority of the outstanding capital stock of which is owned, directly or
indirectly, by the Company or any partnership or joint venture in which either
the Company or such a corporation is at least a twenty percent (20%) equity
participant.

ARTICLE II. GENERAL

2.1   Name.

     This Plan shall be known as the “Fluor Corporation 2000 Restricted Stock
Plan for Non-Employee Directors.”

2.2   Purpose.

     The purpose of the Plan is to advance the interests of the Company and its
stockholders by affording to Eligible Directors an opportunity to acquire or
increase their proprietary interest in the Company by the grant to such
directors of Awards under the terms set forth herein. By encouraging
non-employee directors to become owners of Company shares, the Company seeks to
increase their incentive for enhancing stockholder value and to motivate, retain
and attract those highly competent individuals upon whose judgment, initiative,
leadership and continued efforts the success of the Company in large measure
depends. The Plan also permits shares of Stock to be issuable upon vesting or
satisfaction of restricted stock and restricted unit awards that

2



--------------------------------------------------------------------------------



 



were assumed by the Company in connection with the distribution of the Company’s
common stock (the “Distribution”) to the stockholders of Massey Energy Company,
which prior to the distribution was known as Fluor Corporation (“Old Fluor”).

2.3   Effective Date.

     The Plan became effective upon its approval by Old Fluor, as sole
stockholder of the Company.

2.4   Limitations.

     Subject to adjustment pursuant to the provisions of Section 8.1 hereof, the
aggregate number of shares of Stock which may be issued under the Plan shall not
exceed 220,000. Any such shares may be either authorized and unissued shares or
shares issued and thereafter acquired by the Company.

2.5   Awards Granted under Plan.

     For purposes of Section 2.4, the aggregate number of shares of Stock issued
under this Plan at any time shall equal only the number of shares actually
issued pursuant to Restricted Stock Awards and shall not count any shares of
Stock returned to the Company upon cancellation, expiration or forfeiture of an
Award or underlying a Restricted Unit Award.
ARTICLE III. PARTICIPANTS

3.1   Eligibility.

     Any Eligible Director shall be eligible to participate in the Plan.
ARTICLE IV. ADMINISTRATION

4.1   Composition of Committee.

     The Plan shall be administered by the Organization and Compensation
Committee of the Board, and/or by the Board or another committee of the Board,
as appointed from time to time by the Board (any such administrative body, the
“Committee”). The Board shall fill vacancies on, and from time to time may
remove or add members to, the Committee. The Committee shall act pursuant to a
majority vote or unanimous written consent.

4.2   Duties and Powers of the Committee.

     Subject to the express provisions of this Plan, the Committee shall be
authorized and empowered to do all things necessary or desirable in connection
with the administration of this Plan with respect to the Awards over which such
Committee has authority, including, without limitation, the following:

  (a)   to prescribe, amend and rescind rules and regulations relating to this
Plan and to define terms not otherwise defined herein;     (b)   to determine
the number of shares of Stock subject to Awards;

3



--------------------------------------------------------------------------------



 



  (c)   to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan;     (d)   to determine whether, and the
extent to which, adjustments are required pursuant to Section 8.1 hereof;    
(e)   to interpret and construe this Plan, any rules and regulations under the
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Company; and     (f)   to make all other determinations deemed necessary or
advisable for the administration of the Plan.

4.3   Determinations of the Committee.

     All decisions, determinations and interpretations by the Committee or the
Board regarding the Plan shall be final and binding on all current or former
directors of the Company and their beneficiaries, heirs, successors and assigns.
The Committee or the Board, as applicable, shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer of the Company or Eligible Director and
such attorneys, consultants and accountants as it may select.

4.4   Company Assistance.

     The Committee may designate the Secretary of the Company or other Company
employees to assist the Committee in the administration of the Plan, and may
grant authority to such persons to execute agreements evidencing Awards made
under this Plan or other documents entered into under this Plan on behalf of the
Committee or the Company. The Company shall supply full and timely information
to the Committee on all matters relating to Eligible Directors, their death,
retirement, disability or removal or resignation from the Board and such other
pertinent facts as the Committee may require. The Company shall furnish the
Committee with such clerical and other assistance as is necessary in the
performance of its duties.
ARTICLE V. RESTRICTED STOCK AWARDS

5.1   Awards under the Plan.

     The Committee may provide for a one-time Restricted Stock Award to any
Eligible Director which shall be granted on a date determined by the Committee,
in its sole discretion, in connection with such Eligible Director first being
appointed or elected to the Board. The Committee shall grant to each Eligible
Director that is a member of the Board during all or any portion of each
calendar year a Restricted Stock Award, which shall be granted on a date
determined by the Committee, in its sole discretion. The number of shares of
Stock subject to a one-time Restricted Stock Award shall be set by the Committee
but shall not exceed 2,500 and the number of shares of Stock subject to an
annual Restricted Stock Award shall be set by the Committee but shall not exceed
2,500.

4



--------------------------------------------------------------------------------



 



     An Assumed Award is a restricted stock grant, restricted stock unit or
other equity-based arrangement that was granted by Old Fluor to its non-employee
directors for their service as such and assumed by the Company in connection
with the Distribution, as adjusted or amended pursuant to the terms thereof.
Assumed Awards may be settled with Stock authorized and issued under this Plan.
Notwithstanding any provision to the contrary in this Plan and except as
provided in this sentence, the terms of Assumed Awards shall be subject to the
terms and conditions set forth in the grant agreement and/or other document(s)
evidencing such Award and, to the extent provided therein, to terms equivalent
to the terms of the plan under which such Award was originally granted;
provided, however, that all Assumed Awards shall be administered by the
Committee, which shall have the power and authority provided for in Section 4 of
this Plan.

5.2   Restricted Stock Agreement.

     The Awardee shall be entitled to receive the Stock subject to such Award
only if the Company and the Awardee, within the time period specified by the
Committee, enter into a written Restricted Stock Agreement dated as of the date
of the Award, which Agreement shall set forth such terms and conditions as may
be determined by the Committee consistent with the Plan.

5.3   Restrictions on Sale or Other Transfer.

     Each share of Stock granted under a Restricted Stock Award shall be subject
to acquisition by the Company, and may not be sold or otherwise transferred
except pursuant to the following provisions:

  (a)   The shares of Stock represented by the Restricted Stock Agreement shall
be held in book entry form with the Company’s transfer agent until the
restrictions lapse in accordance with the conditions established by the
Committee pursuant to Section 5.4 hereof or until the shares of Stock are
forfeited pursuant to paragraph (c) of this Section 5.3.     (b)   No such
shares of Stock may be sold, transferred or otherwise alienated or hypothecated
so long as such shares are subject to the restriction provided for in this
Section 5.3; provided, however, that the Committee may in its sole discretion
grant an Award or amend an outstanding Award to provide that the Award is
transferable or assignable to a member or members of the Eligible Director’s
“immediate family”, as such term is defined under Rule 16a-1(e) under the
Securities Exchange Act of 1934, as amended, or to a trust for the benefit
solely of the Eligible Director or a member or members of the Eligible
Director’s immediate family, or to a partnership or other entity whose only
owners are the Eligible Director and/or a member or members of the Eligible
Director’s family, provided that following any such transfer or assignment the
Award will remain subject to substantially the same terms applicable to the
Award while held by the Eligible Director, and the Participant shall execute an
agreement agreeing to be bound by such terms.

5



--------------------------------------------------------------------------------



 



  (c)   All of the Awardee’s Restricted Stock Award remaining subject to any
restriction hereunder shall be forfeited to, and be acquired at no cost by, the
Company in the event that the Committee determines that any of the following
circumstances has occurred:

  (i)   the Awardee has engaged in knowing and willful misconduct in connection
with his or her service as a member of the Board;     (ii)   the Awardee,
without the consent of the Committee, at any time during his or her period of
service as a member of the Board, becomes a principal of, serves as a director
of, or owns a material interest in, any business that directly or through a
controlled subsidiary competes with the Company or any Subsidiary; or     (iii)
  the Awardee does not stand for reelection to, or voluntarily quits or resigns
from, the Board for any reason, except under circumstances that would cause such
restrictions to lapse under Section 5.4.

5.4   Lapse of Restrictions.

  (a)   The restrictions imposed under Section 5.3 above upon a one-time
Restricted Stock Award shall lapse to the extent of 20% of the number of shares
subject to such Award on such date as shall be designated by the Committee, and,
thereafter, the restrictions on the remaining shares subject to such Award will
lapse in four equal increments on the succeeding anniversary dates following the
date of lapsing of restrictions on the first 20% of the shares.     (b)   The
restrictions imposed under Section 5.3 above upon an annual Restricted Stock
Award shall lapse in five equal increments on the succeeding anniversary dates
of the date of grant. Notwithstanding the foregoing, if the Restricted Stock
Award has been held for at least six months, the restrictions imposed under
Section 5.3 above upon an annual Restricted Stock Award will lapse immediately
upon the Awardee’s retirement, death or disability, or upon a Change of Control
unless the Committee provides otherwise in the Restricted Stock Agreement.    
(c)   Notwithstanding Sections 5.4(a) and (b), the Committee may provide that
the restrictions imposed under Section 5.3 will lapse over or upon satisfaction
of a greater or fewer number of years of service on the Board, except that the
Committee may not provide for full lapsing of all such restrictions for less
than three (3) years service on the Board other than upon the Awardee’s
retirement, death or disability, or upon a Change of Control.

5.5   Early Retirement.

     An Awardee, who leaves the Board prior to the age for mandatory retirement
of members of the Board as specified in the Bylaws of the Company (as applied to
an Eligible Director on the date of such Eligible Directors’ retirement from the
Board), may, upon application to and in the

6



--------------------------------------------------------------------------------



 



sole discretion of the Committee, be granted early retirement status and,
consequently, may receive benefits associated with such status.

5.6   Rights as Stockholder.

     Subject to the provisions of Section 5.3 hereof, upon the issuance to the
Awardee of Stock hereunder, the Awardee shall have all the rights of a
stockholder with respect to such Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

5.7   Stock Certificates.

     The Company shall not be required to issue or deliver any certificate for
shares of Stock pursuant to a Restricted Stock Agreement executed hereunder,
prior to fulfillment of all of the following conditions:

  (a)   the admission of such shares to listing on all stock exchanges on which
the Stock is then listed;     (b)   the completion of any registration or other
qualification of such shares under any federal or state law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall in its sole discretion
deem necessary or advisable;     (c)   the obtaining of any approval or other
clearance from any federal or state governmental agency which the Committee
shall in its sole discretion determine to be necessary or advisable; and     (d)
  the lapse of such reasonable period of time following the execution of the
Restricted Stock Agreement as the Committee from time to time may establish for
reasons of administrative convenience.

ARTICLE VI. RESTRICTED UNIT AWARDS

6.1   Restricted Unit Award Grant and Agreement.

     The Committee may in its discretion provide that a Restricted Unit Award be
granted in conjunction with Restricted Stock Awards. Each Restricted Unit Award
granted hereunder shall be evidenced by minutes of a meeting or the written
consent of the Committee and by a written Restricted Unit Agreement dated as of
the date of grant and executed by the Company and the Awardee, which Agreement
shall set forth such terms and conditions as may be determined by the Committee
consistent with the Plan.

6.2   Award Terms and Conditions.

     The Committee shall determine the number of shares of Stock subject to each
Restricted Unit Award. Each Restricted Unit Award shall become earned, and the
Company shall automatically pay the Awardee in cash, on the dates upon which a
portion of the restrictions

7



--------------------------------------------------------------------------------



 



lapse on any associated Restricted Stock Award or upon such other terms and
conditions as may be determined by the Committee.

6.3   Effect of Forfeiture of Restricted Stock Award.

     Unless provided otherwise by the Committee, upon all or any part of a
Restricted Stock Award being forfeited pursuant to Section 5.3(c), any
associated Restricted Unit Award shall be forfeited and cancelled, without any
payment to the Awardee, to the same extent as such Restricted Stock Award.
ARTICLE VII. TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

7.1   Termination, Amendment and Modification of Plan.

     The Committee may at any time terminate, and may at any time and from time
to time and in any respect amend or modify, the Plan provided that, if under
applicable laws or the rules of any securities exchange upon which the Company’s
common stock is listed, the consent of the Company’s stockholders is required
for such amendment or modification, such amendment or modification shall not be
effective until the Company obtains such consent, and provided, further, that no
termination, amendment or modification of the Plan shall in any manner affect
any Award theretofore granted pursuant to the Plan without the consent of the
Awardee. Notwithstanding the foregoing, if an amendment or modification would
(i) materially increase the benefits accruing to participants under the Plan,
(ii) materially increase the aggregate number of securities that may be issued
under the Plan or (iii) materially modify the requirements as to eligibility for
participation in the Plan, then, such amendment or modification shall not be
effective until the Company obtains the approval of the Company’s stockholders.

7.2   Term of Plan.

     Each Award granted hereunder must be granted within ten years from the
effective date of the Plan.
ARTICLE VIII. MISCELLANEOUS

8.1   Adjustment Provisions.

  (a)   Subject to Section 8.1(b) below, if the outstanding shares of Stock of
the Company are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to such shares of Stock
or other securities, through merger, consolidation, sale of all or substantially
all of the assets of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
appropriate and proportionate adjustment may be made in (i) the maximum number
and kind of shares provided in Sections 2.4 and 5.1, and (ii) the number and
kind of shares or other securities subject to the outstanding Awards.

8



--------------------------------------------------------------------------------



 



  (b)   Adjustments under Section 8.1(a) will be made by the Committee, whose
determination as to what adjustments will be made and the extent thereof will be
final, binding, and conclusive. No fractional interests will be issued under the
Plan resulting from any such adjustments.

8.2   Continuation of Board Service.

     Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Eligible Director any right to continue to serve on the Board.

8.3   Compliance with Government Regulations.

     No shares of Stock will be issued hereunder unless and until all applicable
requirements imposed by federal and state securities and other laws, rules, and
regulations and by any regulatory agencies having jurisdiction and by any stock
exchanges upon which the Stock may be listed have been fully met. As a condition
precedent to the issuance of shares of Stock pursuant hereto, the Company may
require the Awardee to take any reasonable action to comply with such
requirements.

8.4   Privileges of Stock Ownership.

     No director and no beneficiary or other person claiming under or through
such person will have any right, title, or interest in or to any shares of Stock
allocated or reserved under the Plan or subject to any Award except as to such
shares of Stock, if any, that have been issued to such director.

8.5   Non-Transferability.

     Except as set forth in Section 5.3 hereof, (a) for so long as any Award is
subject to any restrictions pursuant to this Plan, the Award may be owned during
the life of the director solely by the director or the director’s duly appointed
guardian or personal representative and (b) no Award and no other right under
the Plan, contingent or otherwise, will be assignable or subject to any
encumbrance, pledge, or charge of any nature.

8.6   Other Compensation Plans.

     The adoption of the Plan shall not affect any other stock option or
incentive or other compensation plans in effect for the Company or any
Subsidiary, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees or directors of the
Company or any Subsidiary.

8.7   Plan Binding on Successors.

     The Plan shall be binding upon the successors and assigns of the Company.

8.8   Singular, Plural; Gender.

     Whenever used herein, nouns in the singular shall include the plural, and
the masculine pronoun shall include the feminine gender.

9



--------------------------------------------------------------------------------



 



8.9   Headings, etc., Not Part of Plan.

     Headings of Articles and Sections hereof are inserted for convenience and
reference; they constitute no part of the Plan.

8.10   Governing Law.

     This Plan and any Awards hereunder shall be governed by and interpreted and
construed in accordance with the laws of the State of Delaware and applicable
federal law. Any reference in this Plan or in the agreement evidencing any Award
to a provision of law or to a rule or regulation shall be deemed to include any
successor law, rule or regulation of similar effect or applicability.

10